Lipscomb, J.
In support of the judgment of the District Court, it is contended that tlie act imposing a tax on the occupation of retailing goods, of retailing spirituous liquors, aud of keeping a ten-pin alley, is repugnant to tlie constitution, and void.
In tlie case of The State v. Stephens (4 Tex. R., 137) we decided thatit there “ can be no doubt that tlie quarterly return could be legally required from the “ defendant, as an occupation tax, if he was engaged in buying and selling “ merchandise or receiving the same for sale as an agent or auctioneer.” This decision applies to eacli of the above cases. The court therefore erred in sustaining the demurrer; and the judgment is reversed and the causes remanded in each of tlie cases stated.
Reversed and remanded.